Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered January 24, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from be *796and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Pine and Hayes, JJ.